Citation Nr: 1732519	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI), to include headaches and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1972 to January 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a July 2012 Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript is of record. 

In October 2015, the Board remanded the issue herein for further development.  For the reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) did not substantially comply with the October 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  

As previously mentioned, the Board remanded in October 2015 for further development.  Specifically, the Board directed the AOJ to obtain the following: (1) complete service treatment records for the April 1973 hospitalization at the Fort Carsen Army Hospital; (2) any treatment records regarding the claimed TBI residuals from any source that the Veteran had so authorized; (3) updated treatment records from the John McClellan VAMC in Central Arkansas; and (4) records from the Social Security Administration (SSA) pertaining to the Veteran's disability claim for headaches, among other ailments.  See October 2015 Board remand.  Additionally, the Board found the September 2009 VA examination/opinion to be inadequate and directed the AOJ to afford the Veteran another examination/opinion.  Id; see also 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the AOJ's efforts and substantial compliance with obtaining the requested records and associating them with the claims file.  See Stegall, 11 Vet. App. at 271.  However, the Board finds that the AOJ did not substantially comply with the examination directive, as the March 2017 VA opinion is inadequate.  Id; see also Barr, 21 Vet. App. at 311-12; Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

In March 2017, the Veteran underwent two VA examinations, one for evaluation of TBI residuals and one for evaluation of headaches.  A neurologist performed both examinations and rendered a medical opinion.  

Regarding the evaluation of TBI residuals, the examiner indicated that the Veteran was diagnosed with TBI from an April 1973 motor vehicle accident (MVA) resulting in brief loss of consciousness (LOC), amnesia, and facial lacerations.  See March 2017 TBI examination.  The examiner assessed that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  Id.  The examiner indicated that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  Id.  The examiner indicated that the Veteran refused to perform neuropsychological testing.  Id.  The examiner remarked that the Mini-Mental State Examination (MMSE) and neurological examination were both within normal limits.  Id.  The examiner also remarked that the Veteran had a mild TBI without neurological residuals, that his memory loss was "not like the type from trauma," and that headaches were not present on the separation examination.  Id.  

Regarding the evaluation of headaches, the examiner indicated that the Veteran was diagnosed with migraine headaches, including migraine variants, in 2007.  See March 2017 headaches examination.  The examiner wrote that the Veteran developed headaches "of a different type" starting about 2007 and that they had "vascular characteristics."  Id.  The examiner noted that the Veteran takes over-the-counter medication and has symptoms of: pulsating or throbbing head pain on both sides of the head (lasting 1 to 2 hours) and sensitivity to sound.  Id.  The examiner remarked that the Veteran's mild migraine headaches were not trauma-related.  Id.  

Regarding the medical opinion associated with both examinations, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) "incurred in or caused by" the claimed in-service injury.  See March 2017 medical opinion.  The examiner provided the following rationale: (1) the Veteran "had mild amnesia about the accident but no memory loss;" (2) separation forms do not indicate headaches at time of discharge; and (3) his "memory loss" was "not like the memory loss from trauma."  Id.  

The Board finds the opinion inadequate due to internal inconsistency and insufficient rationale.  First, the Board notes the examiner's internal inconsistency regarding memory loss.  The examiner stated that the Veteran had amnesia, not memory loss, in one part of the opinion (without explaining the distinction), but also stated that the Veteran's memory loss was not attributable to trauma (again, without providing rationale).  Moreover, the Board notes that the examiner never discussed the SSA medical records containing a diagnosis of an affective disorder and indications of some memory/concentration problems due to mental health symptoms.  

Additionally, the Board notes the examiner's lack of rationale in concluding that the Veteran's headaches were not trauma-related, nor did the VA examiner provide an opinion as to whether migraine headaches were otherwise related to service.   See Remand directive 4(c) ("If the symptoms, including the headaches and memory loss, are not considered to be residuals of a traumatic brain injury, the examiner should opine as to whether the Veteran has any other diagnosis manifested by those symptoms. The examiner should then opine as to whetber.iHs at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability is related to any event or incident in service.").   

As such, further clarification is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from the March 2017 examiner, or another appropriate medical professional.  The relevant records in the claims file, including SSA documents, must be made available for review by the VA examiner.  The Board defers to the examiner regarding whether an in-person examination of the Veteran is required to render the requested opinion.  
to address all of the following: 

(a) whether the Veteran has demonstrated memory loss and/or amnesia throughout the appeal period; 

(b) If the Veteran's symptoms of memory loss/amnesia are not considered to be residuals of a traumatic brain injury, the examiner should opine as to whether the Veteran has any other diagnosis manifested by those symptoms.  The examiner should then opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability is related to any event or incident in service.

(c) For the migraine headaches, which the examiner previously found to be not the type caused by trauma, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's migraine headaches are otherwise related to any event or incident in service.  [In this regard, the Board notes that the Veteran reported seeing Dr. J. for migraines prior to service but is presumed to have entered service in sound condition under 38 U.S.C.A. § 1111.]

2.  Thereafter, readjudicate the issue on appeal,
considering all evidence of record.  If any benefit sought
is not granted, issue a supplemental statement of the case
and afford the Veteran and his representative n
appropriate opportunity to respond.  The case should then
be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).




